SIMPSON, J.
— This action was brought by the appellees against the appellant to recover for certain pine timber which, it is claimed, was sold to the defendant and received by him. The evidence of the plaintiffs tended to show that the timber was sold to the defendant individually, by a verbal contract, at so much per thousand feet, and that he got a certain amount; the evidence being that defendant bought all of the pine timber on a certain piece of land, but not showing whether what he got was all of said timber or not.
There was no error in sustaining the objection, by the plaintiffs, to the question to the defendant, as a witness, “How much were you getting for cutting and hauling this timber?” The defendant had denied making the purchase on his own account, and had stated that he was merely cutting and hauling the timber for the Limestone Lumber Company. It was immaterial *228to the issues in this case what he was being paid for that service.
The only counts in the complaint are on an account, for money loaned, account stated, for merchandise, goods and chattels, sold by plaintiffs to defendant, for money paid by plaintiffs for the defendant at his request, and for work and labor done. There is no proof tending to sustain either one of the counts, unless it be the first. An “account” is a general term which covers any item of indebtedness, by contract,' express or implied. — 1 Cyc. 362; 1 Am. & Eng. Ency. Law, 434, and notes; 1 Words & Phrases, 87; Cave, Use of Wallace, v. Burns, 6 Ala. 780; Morrisette, Extr., v. Wood, 128 Ala. 505, 507, 508, 30 South. 630. The first count, then, covers the indebtedness shown by the evidence 'of the plaintiffs, unless it is subject to the objection raised by the appellant, to wit, that a recovery cannot be had on the common count, because the evidence shows a special parol contract, which should have been specifically declared on, unless it had been fully executed, so that nothing remained save the obligation of defendant to pay the money.
It is frequently laid down as a principle that Avhere two parties have entered into a contract which is entire, and one has performed a part of what he agreed to do, he cannot recover on the common counts, but must declare on the contract, and .rely upon his rights under it. It is also a principle that when the contract has been performed on one side, and nothing remains to be done but the payment of the money, a recovery may be had on the common counts. It is also true that if the party suing has partly performed the contract, and the other party has accepted the result of his work, he can recover the value of the same, on the common counts, except in such cases where the acceptance of the work *229was unavoidable. — Florence Gas, Electric Light & P. Co. v. Hanby, 101 Ala. 17, 32, 13 South. 343; Woodrow v. Hawving, 105 Ala. 241, 245, 16 South. 720; Stafford v. Sibley, 106 Ala. 189, 191, 17 South. 324; Henderson-Boyd Lumber Co. v. Cook, 149 Ala. 227, 231, 232, 42 South. 838; Bell v. Teague, 85 Ala. 211, 215, 3 South. 861; Martin v. Massie, 127 Ala. 504, 29 South. 31. In the last-cited case, the court held that a person, after partly performing and abandoning an entire contract (there being no proof of voluntary acceptance), could not recover either on the contract or on common counts. The decisions generally, on this subject, relate to labor or construction contracts.
It will be noticed that, in the present case, the party who is raising the question is not one for whom the work has been done in partial performance of a contract, but the party himself who agreed to purchase all the timber, who has gotten a part of the timber, and of course gotten the benefit of it; and he says that he should not be made liable-in this form of action for the timber which he has actually gotten, because he has not availed himself of his privileges under the contract by taking it all. There is no proof that the contráct was entire, and that he was not going to pay for any until he had gotten it all. There is no proof that the other party had in any way prevented him from getting all of the timber. In fact, so far as the evidence shows, we do not see any field of operation for the principle invoked to this character of contract. There being nothing said about the time when the timber was to be paid for, the natural interpretation would be that it was to be paid for as taken, and, as to each lot taken, the contract was performed by the seller, and nothing remained but for the buyer to pay the money, and a recovery could be had under the common counts. — Veerkamp v. Hurlburd C. & O. Co., 58 Cal. 229, 41 Am. Rep. 265.
*230It results that there was no error in the refusal to alloAv proof as to how much timber was left standing, nor in the refusal to give the charges on the requisites of an executed contract, nor in the refusal to give the general charge in favor of the defendant.
The judgment of the court is affirmed.
Affirmed.
Dowdell, C. J., and McClellan and Mayfield, JJ., concur.